separate properties, with appellant receiving a $1.7 million equalization
                payment for the difference in value between the two homes.
                            The FMA provided that the parties had agreed that rather
                than valuing and dividing their wealth at the time of the divorce, they
                would proceed to liquidate various community business holdings in an
                orderly fashion and divide the net proceeds. As part of that liquidation
                process, each party could be required to make separate property capital
                contributions ("capital calls") for ongoing business expenses as approved
                by a court-appointed financial expert. Under the FMA, appellant and
                respondent were "obligated to use their respective sole and separate
                property to answer capital calls as may be required." Additionally, under
                the district court's judgment of partial property distribution, each party
                was required to maintain $1 million in liquid assets or a line of credit to
                satisfy any future capital calls. If a dispute arose as to the capital calls,
                the parties were to bring the issue before the district court for resolution.
                            Finally, the district court retained continuing jurisdiction over
                the liquidation of the parties' community property. In this regard, the
                decree specifically states that the district court "shall have continuing
                jurisdiction over the Orderly Liquidation, as it relates to the parties'
                community property, and all permutations of that Orderly Liquidation."
                            During the liquidation process, appellant failed to pay the
                second capital call as requested, and respondent sought relief from the
                district court. The district court entered an order directing appellant to
                pay the second capital call in the amount of $291,676.58. When appellant
                again failed to pay the capital call, respondent filed a motion to hold
                appellant in contempt under NRS 22.010 and requested sanctions in the




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) I947A
form of attorney fees and expert fees associated with the collection of that
capital call.
                After a show cause hearing, the district court entered an order
on February 5, 2010, finding appellant in contempt for failing to pay the
capital call. That order also awarded respondent attorney fees incurred in
collecting the capital call and directed respondent's attorney to provide an
affidavit regarding his fees. The affidavit was thereafter filed with the
court, and appellant filed an objection. On March 24, 2010, the district
court entered an order awarding respondent $25,000 in attorney fees. On
April 26, 2010, appellant filed her first appeal designating both the
contempt order and the attorney fees order, which is currently pending in
Docket No. 56062.
                Respondent then filed in the district court a motion to
sequester funds for future capital calls, in which he requested that the
court order the sale of appellant's Traditions home for the purpose of
meeting future capital calls and assisting with his negotiations with
various lenders aimed at reducing the loans for which the marital estate
was still obligated. Appellant opposed the motion. On July 8, 2010, the
district court entered an order directing the sale of both the Traditions
home and the Hideaway home. That order also approved another capital
call to be paid by appellant in the amount of $99,911.99. Appellant's
timely appeal from that order is pending in Docket No. 56687.
                About eight months after the district court ordered appellant
to sell her Traditions home, respondent filed a motion to hold appellant in
contempt for continuing violation of court orders and for attorney fees. In
the motion, respondent alleged, among other things, that appellant
interfered with the marketing of her home, failed to meet certain capital



                                         3
                calls, and failed to execute documents as required by court order.
                Appellant opposed the motion. After a hearing, the district court entered
                an order on June 29, 2011, denying respondent's request to find appellant
                in contempt, but directing appellant to pay respondent $75,000 in attorney
                fees as a sanction based on appellant's continued delay tactics, which
                necessitated respondent's motion practice. Appellant's timely appeal from
                that order is pending in Docket No. 58888.
                                               DISCUSSION
                            When our review of the documents pending before this court
                revealed a potential jurisdictional defect, we directed appellant to show
                cause why these appeals should not be dismissed for lack of jurisdiction
                because the orders did not appear to be substantively appealable.
                Appellant has filed her response as directed.' For the reasons set forth
                below, we conclude that we lack jurisdiction over these appeals.
                            This court has jurisdiction to consider an appeal only when the
                appeal is authorized by statute or court rule.   Taylor Constr. Co. v. Hilton
                Hotels Corp., 100 Nev. 207, 678 P.2d 1152 (1984). NRAP 3A(b) allows
                appeals to be taken from a final judgment and from a special order entered
                after a final judgment.   See NRAP 3A(b)(1) and (8). In response to our
                show cause order, appellant contends that the orders are final and
                appealable under NRAP 3A(b)(1) because they finally resolve issues
                relating to contempt. Alternatively, appellant contends that the orders
                are appealable as special orders entered after a final judgment because


                       "On May 9, 2013, respondent filed a motion for leave to reply to
                appellant's response, but only if this court requires additional information.
                In light of our disposition of this matter, we deny the motion.




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A
                 they affect her rights arising from the divorce decree by requiring her to
                 sell property awarded to her under the decree and by directing her to pay
                 substantial attorney fees to respondent.
                             Appellant's contentions are unpersuasive. The district court
                 has not entered a final judgment in the proceeding below. Therefore, the
                 challenged orders are not appealable as either a final judgment or as
                 special orders entered after a final judgment. In a divorce proceeding such
                 as this, the final judgment is one that finally resolves all issues pertaining
                 to the dissolution of the parties' marriage, including the division of
                 property.   See Lee v. GNLV Corp.,    116 Nev. 424, 426, 996 P.2d 416, 417
                 (2000) (recognizing that a final judgment is one that disposes of all issues
                 presented and leaves nothing for the court's future consideration, except
                 for certain post-judgment issues). In determining whether a judgment is
                 final, this court will typically look beyond the label and instead take a
                 functional view of finality.   Valley Bank of Nevada v. Ginsburg, 110 Nev.
                 440, 444, 874 P.2d 729, 733 (1994). The requirement of finality furthers
                 judicial economy by avoiding piecemeal appellate review. Id.
                              Here, although the district court entered a divorce decree in
                 2009, the decree and any prior orders incorporated therein did not finally
                 resolve the division of the parties' community property, and that issue
                 remains pending. The decree divided some community property assets,
                 but pursuant to the parties' agreement, the remaining community estate
                 was to be liquidated and the proceeds thereafter divided, with the court
                 retaining jurisdiction over that liquidation process. The district court is
                 still actively involved in the liquidation and division of the parties'
                 community property assets, as evidenced by the various orders challenged
                 in these appeals. Therefore, because no final judgment has been entered


SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A 9.rr
                in the divorce proceeding, the orders challenged in these appeals are
                interlocutory and not independently appealable, and we lack jurisdiction
                to consider them.   See NRAP 3A(b) (listing orders and judgments from
                which an appeal may be taken); Pengilly v. Rancho Santa Fe Homeowners
                Ass'n., 116 Nev. 646, 649, 5 P.3d 569, 571 (2000) (recognizing that a
                contempt order is not independently appealable).
                           Accordingly, we dismiss these appeals. We note that because
                these orders are interlocutory, they may be challenged on appeal from the
                final judgment that resolves the remaining property distribution issues.
                Consol. Generator-Nevada, Inc. v. Cummins Engine Co., 114 Nev. 1304,
                1312, 971 P.2d 1251, 1256 (1998) (stating that interlocutory orders may be
                challenged on appeal from the final judgment)
                            It is so ORDERED.




                                                           Gibbons


                                                                       locag            J.
                                                           DougTas



                                                           Saitta


                cc:   Ninth Judicial District Court Dept. 1
                      Carolyn Worrell, Settlement Judge
                      Black & LoBello
                      Sherry B. Bowers
                      Silverman, Decaria & Kattelman, Chtd.
                      Jolley Urga Wirth Woodbury & Standish
                      Douglas County Clerk
SUPREME COURT
        OF
     NEVADA
                                                    6
(0) 1947A